t c memo united_states tax_court sharewell inc petitioner v commissioner of internal revenue respondent docket no filed date jordan h mintz and morris r clark for petitioner derek b matta for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in petitioner's federal income taxes and the following accuracy-related_penalties accuracy-related fiscal_year ended deficiency penalty sec_6662 a date dollar_figure dollar_figure date big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue we must decide the following issues whether there was a valid covenant_not_to_compete between petitioner and thomas wagner entitling petitioner to amortization deductions for the cost of the covenant we hold that there was a valid covenant_not_to_compete and that petitioner is entitled to amortization deductions whether petitioner is liable for the accuracy-related_penalties as determined by respondent we hold that petitioner is not liable findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts first supplemental stipulation of facts and attached exhibits ’ at the time of filing the petition petitioner was incorporated under the laws of delaware with its principal_place_of_business in houston texas ' at trial respondent withdrew hearsay objections to several of the exhibits attached to the stipulations prior to and during the years in issue petitioner sold and leased guidance instruments that when attached to drilling equipment allow the direction and depth of drilling to be electronically controlled petitioner’s customers included companies involved in utilities construction pipeline river crossing drilling and oil_and_gas well drilling petitioner was founded in by frank c forest forest and thomas m wagner iii wagner pursuant to articles of incorporation naming forest and wagner as directors forest served as president and wagner as vice president forest and wagner each took 40-percent interests in petitioner at incorporation and they bought out the remaining shareholders in date after which forest and wagner each held percent of petitioner prior to forming petitioner forest and wagner each had extensive experience in drilling technology in the united_states and overseas both in engineering and in marketing such technology to and servicing customers the two had previously worked together for more than years at sperry sun well survey company sperry sun a subsidiary of sun oil company wagner having started with sperry sun in and forest in forest left sperry sun in late after the company was acquired by n l industries forest's departure was influenced by the fact that he had refused to sign unless additional compensation were offered a covenant_not_to_compete sought by n l industries after it acquired sperry sun after leaving sperry sun forest formed a company involved with drilling steering tools which he sold months later he then took a job with drill tech international which he left to form petitioner in based on their experience together at sperry sun forest and wagner each respected the other's abilities both saw a niche market for lower-cost surveying and steering equipment that was not available at that time and the two formed petitioner in date to develop such equipment and exploit that niche market wagner did not leave sperry sun until on an early retirement package petitioner's business was a success by the late 1980's petitioner held percent of market share for the products and services it supplied to the utilities construction business and to percent of market share for oil_and_gas drilling which was the largest share of any company involved in that field various expressions of interest to purchase petitioner were made one approach made by castex inc castex in mid-1990 was considered seriously by forest and wagner they expended considerable time and money responding to castex's interest including obtaining financial analyses of petitioner for castex's review as part of the purchase negotiations castex made clear that it would require both forest and wagner to execute covenants not to compete in connection with the acquisition of petitioner preliminary documents prepared for this transaction proposed a noncompete period of years the contemplated purchase of petitioner by castex fell through when castex was unable to secure financing by wagner had become weary of the rigors of managing petitioner he was anxious to sell out to castex in mid-1990 and was disappointed that the deal had fallen through after the negotiations with castex ceased wagner approached forest in late with a proposal that he wagner be bought out wagner offered to accept less for his one-half interest than castex had suggested it would pay provided the purchase could be completed by yearend wagner was anxious to complete the transaction before the end of because he was aware that capital_gains_tax rates would increase in forest indicated that he wanted to be sure that petitioner could carry the burden of buying out wagner and that he would require wagner to provide a covenant_not_to_compete as part of the buyout to insure petitioner's continued viability forest also consulted with petitioner's banker lawrence g fraser fraser chairman of texas capital bank bank regarding financing for petitioner's purchase of wagner's interest fraser told forest that the bank would require a covenant_not_to_compete from wagner as a condition for a loan to finance petitioner's purchase of wagner's shares it was a customary practice for the bank to require a covenant_not_to_compete when it provided financing for the buyout of a partner in an ongoing business wagner indicated that he would agree to sign a covenant_not_to_compete wagner and forest on behalf of petitioner began negotiations in earnest in late november the bank ultimately approved a loan to sharewell of dollar_figure million to finance the buyout of wagner in connection therewith wagner was required by the bank to agree to purchase a dollar_figure participation in the loan wagner’s participation in the loan was intended to provide the bank with additional protection or collateral for the loan in addition the bank required collateral from petitioner in the form of a pledge of petitioner’s accounts_receivable inventory and equipment as well as all stock in sharewell anda life_insurance_policy covering forest an internal bank document styled a loan worksheet dated date loan worksheet listed the foregoing as security for the loan as well as wagner’s dollar_figure participation the loan worksheet did not make any reference to a covenant_not_to_compete the loan was evidenced by a loan agreement between sharewell and the bank executed on date loan agreement the loan agreement provided for a loan of dollar_figure million and an additional line of credit of dollar_figure the loan agreement did not refer to a covenant_not_to_compete or to any participation in the loan by wagner the loan agreement contained a formal integration clause as follows this written loan agreement represents the final agreement between the parties and may not be contradicted by evidence of prior contemporaneous or subsegquent oral agreements of the parties there are no unwritten oral agreements between parties although wagner had initially sought approximately dollar_figure million for the buyout all in cash he ultimately agreed to accept dollar_figure million in cash the assignment to him of dollar_figure of petitioner's accounts_receivable due from scientific drilling international sdi and an agreement by petitioner to renew a dollar_figure whole_life_insurance policy covering him forest and wagner handled the negotiations themselves with some advice from their accountant forest in consultation with wagner and without professional assistance drafted a written_agreement purchase agreement setting out the terms of petitioner's purchase of wagner's 50-percent interest the attorney who had previously handled petitioner's legal matters had been elected to the loan agreement was executed to govern both a dollar_figure million term_loan and an ‘existing dollar_figure line of credit originally dated date there is no dispute that the dollar_figure million term_loan was provided for petitioner’s purchase of wagner’s stock there is no further evidence in the record concerning the dollar_figure line of credit a judgeship in early date and did not render advice or assistance in the transaction the purchase agreement executed on date between forest on behalf of sharewell as buyer and wagner as seller provided that wagner would tender his big_number shares constituting percent of the outstanding shares of sharewell and that sharewell would pay to wagner as consideration for the tendering of the big_number shares the sec_1 million in cash dollar_figure in receivables from sdi and the life_insurance_policy noted above the purchase agreement made no mention of a covenant_not_to_compete one day later on december a certificate of participation evidencing wagner’s dollar_figure participating interest in the bank’s loan to sharewell was executed by wagner and the bank certificate of participation twelve days subsequent to the execution of the purchase agreement on date after forest had had the opportunity to examine other noncompete_agreements to ascertain their terms and the christmas holiday had intervened forest on behalf of sharewell and wagner executed a letter agreement denominated a non-compete agreement noncompete agreement drafted by forest in the noncompete agreement wagner agreed not to engage or participate directly or indirectly in any business located on any continent or in any country of the world that is in competition with sharewell the term of this agreement shall be for a period of three years beginning date and ending date the noncompete agreement further provided that it is agreed that as consideration for your wagner's agreement for non-competition sharewell inc will assign to you dollar_figure of the installment receivable from scientific drilling inc the dollar_figure in accounts_receivable from sdi referred to in the noncompete agreement was the same consideration referred to in the purchase agreement forest proposed and wagner accepted the allocation of dollar_figure to the noncompete agreement they did not negotiate over the dollar amount before agreeing to the allocation forest proposed the dollar_figure figure for two reasons first dollar_figure represented the portion of the consideration that had not been borrowed but instead was accounts_receivable already owed to sharewell second forest believed that because the accounts_receivable would be received in installments over time he would be in a position to exercise some practical control_over payment to wagner if the covenant were breached unlike the case with the remaining dollar_figure million in cash being paid out at the time of the buyout the parties have stipulated that in the event the court determines that any portion of the dollar_figure million paid_by petitioner to wagner is allocable to an amortizable covenant_not_to_compete the value of the noncompete agreement is dollar_figure the transaction between sharewell and wagner was originally recorded on sharewell's books as a dollar_figure million redemption of -- - stock this entry was subsequently amended to reflect the allocation to a covenant_not_to_compete at the time he sold his interest in sharewell wagner wanted some respite from the rigors of the day-to-day operations of the company both forest and fraser believed that wagner wanted to retire wagner wa sec_56 years old and in fair health he had been diagnosed with a muscle disease years earlier in but this condition was controlled by medication to the extent that he had at all times maintained a normal work schedule after leaving sharewell wagner did not experience any significant decline in health wagner had substantial personal relationships with important clients of sharewell many of whom had been brought in as customers by wagner and extensive contacts throughout the drilling industry at least one such customer indicated he would patronize wagner if the latter started his own business wagner did not attempt to re-enter the drilling business during the period proscribed by the noncompete agreement on his federal_income_tax return wagner reported dollar_figure million of consideration received from sharewell minus basis of s400 as capital_gain opinion the issue in this case is whether petitioner obtained a covenant_not_to_compete that is valid for federal_income_tax purposes a covenant_not_to_compete is an intangible asset that may be amortized over its useful_life see 84_tc_21 seeking the benefit of amortization deductions petitioner argues that dollar_figure of the dollar_figure million in cash and receivables paid to wagner in the buyout is allocable to a covenant_not_to_compete respondent argues that the full dollar_figure million was paid to wagner in exchange for his sharewell stock for the reasons discussed below we agree with petitioner parol evidence concerns in determining whether petitioner and wagner entered into a valid covenant_not_to_compete we must first decide what evidence of their agreement incident to the buyout of wagner we may consider respondent argues that their agreement is contained in the four corners of the purchase agreement which makes no reference to a covenant_not_to_compete and that the noncompete agreement which does is parol or extrinsic evidence that cannot be considered under the danielson_rule in 378_f2d_771 3d cir vacating and remanding 44_tc_549 the court_of_appeals for the third circuit precluded a taxpayer's use of extrinsic evidence to modify the meaning of his written_agreement except in limited circumstances holding a party to an agreement can challenge the tax consequences of his agreement as construed by the commissioner only by adducing proof which in an action between the parties to the agreement would be admissible to alter that construction or to show its unenforceability because of mistake undue influence fraud duress etc the danielson_rule has been adopted by the court_of_appeals for the fifth circuit see 641_f2d_376 5th cir revg 71_tc_1017 to which appeal of this case would lie absent stipulation to the contrary and so we are bound to apply the danielson_rule in the instant case see 54_tc_742 affd 445_f2d_985 10th cir petitioner argues that the danielson_rule would not operate to exclude extrinsic evidence in this case because such evidence would tend to show mistake we agree there is ample evidence to support the proposition that the failure to include a covenant_not_to_compete in the purchase agreement constituted a mutual mistake or scrivener’s error cf 92_tc_776 state pipe nipple corp v commissioner tcmemo_1983_339 the record establishes that arrangements for the buyout were made hurriedly against a yearend deadline without the assistance of an attorney who had previously provided services to petitioner both parties to the agreement testified that they had at all times intended to include a covenant_not_to_compete from wagner as part of the buyout and this testimony is corroborated by a third party their banker that the terms of the purchase agreement were the product of mutual mistake is further supported by circumstantial evidence such as the insistence on covenants not to compete by a prospective purchaser a few months prior to the transaction at issue and the parties’ execution of such a covenant some days after the execution of the purchase agreement the failure to include the covenant in the first writing evidencing the agreement between petitioner and wagner ie the purchase agreement is consistent with the informality with which other documentation of the transaction was executed for example the loan agreement was executed on december the purchase agreement on december and wagner’s certificate of participation on december clearly the certificate of participation functioned as security for the first two documents but was not executed until after they were and neither of the first two was made expressly conditional upon execution of the third this pattern continued with respect to the delay in executing the noncompete agreement and we believe merely reflects that the parties to the buyout and their banker had had extensive prior dealings and trusted each other these facts would constitute mutual mistake supporting the reformation of a written contract under the standards of this court see eg woods v commissioner supra the texas courts see eg wiseman v priboth s w 2d tex civ app or the rule in danielson cf state pipe nipple corp v commissioner supra the testimony to the extent it was directed at showing mutual mistake was thus admissible under any standard of proof thus consideration of the noncompete agreement or other evidence extrinsic to the purchase agreement is not precluded by the danielson_rule because of mutual mistake in addition under the parol evidence rule as applied by texas courts the noncompete agreement would be an admissible subsequent agreement the supreme court of texas has described the parol evidence rule in this way the parol evidence rule is not a rule_of evidence at all but a rule_of substantive law when parties have concluded a valid integrated agreement with respect to a particular subject matter the rule precludes the enforcement of inconsistent prior or contemporaneous agreements on the other hand the rule does not preclude enforcement of prior or contemporaneous agreements which are collateral to an integrated agreement and which are not inconsistent with and do not vary or contradict the express or implied terms or obligations thereof hubacek v ennis state bank s w 2d tex citations omitted emphasis added as construed by texas courts the parol evidence rule does not apply to subsequent agreements see lakeway co v leon howard inc s w 2d tex garcia v karam s w 2d tex the noncompete agreement was not entered prior to -- - or contemporaneously with the purchase agreement but subsequent to it cf smith v bidwell s w 2d tex civ app conflicting agreement reached day after entering original written contract is a subsequent agreement for purposes of parol evidence rule therefore the noncompete agreement would be admissible in an action between petitioner and wagner to alter the construction of the purchase agreement and thus the danielson_rule does not operate to preclude our consideration of it in determining what was agreed to by petitioner and wagner respondent also argues for the first time on reply brief that the parol evidence rule applies to the discussions between forest and wagner prior to signing the purchase agreement and to any other evidence extrinsic thereto we disagree when the noncompete agreement and purchase agreement are compared an ambiguity in the agreement between petitioner and wagner emerges bach writing purports to designate petitioner’s dollar_figure in accounts_receivable from sdi as consideration for a different item--for wagner’s stock in the purchase agreement and for wagner’s covenant_not_to_compete in the noncompete agreement the danielson_rule does not preclude consideration of extrinsic evidence where written agreements are ambiguous see 810_f2d_562 6th cir affg tcmemo_1985_53 82_tc_705 n -- - indeed as we read the decisions of the court_of_appeals for the fifth circuit conflicting written agreements as exist in this case may not even be an appropriate circumstance for invocation of the danielson_rule the instant case is not unlike 474_f2d_501 5th cir affg empire mortgage inv co v commissioner tcmemo_1971_270 and stewart v commissioner tcmemo_1971_114 where the court_of_appeals for the fifth circuit considered two distinct buyout transactions involving covenants not to compete the first transaction provided the first occasion for the court_of_appeals to consider whether it should adopt the danielson_rule over the strong_proof rule_of its then-existing precedents the court_of_appeals found it unnecessary to make the choice in the second transaction the parties to the buyout had entered into a written_agreement on an arm’s-length basis that made a substantial allocation to a covenant_not_to_compete but months later entered into a written modification of the agreement that allocated only dollar_figure to the covenant notwithstanding its earlier consideration of the danielson_rule the court_of_appeals did not see fit even to mention a parol evidence rule in connection with its consideration of the two conflicting written agreements the court_of_appeals disregarded the second agreement not because of any parol evidence rule but because the court concluded based upon extrinsic evidence that the second writing did not reflect the parties’ intent see dixie fin co v united_states supra pincite because i there is evidence of mutual mistake ii the noncompete agreement is a subsequent not a prior or contemporaneous agreement in relation to the purchase agreement and i111 the conflicting purchase agreement and noncompete agreement are both in writing and read together create an ambiguity we reject respondent’s invocation of the danielson_rule and shall consider all extrinsic evidence in the record in an effort to determine the intent of the parties to the buyout agreement respondent citing 450_f2d_961 5th cir also argues that petitioner’s deductions in connection with the covenant must fail because petitioner is relying on the parol testimony of parties without adverse interests to vary the clear terms of the purchase agreement in deshotels the court_of_appeals for the fifth circuit held that for federal_income_tax purposes a taxpayer cannot establish his claim to a deduction by seeking to controvert the terms of his written contract with parol testimony of parties to the contract that do not have interests adverse to the interpretation being urged forest and wagner each testified that it was understood by both throughout their negotiations that a covenant_not_to_compete would be required from wagner as part of the buyout and -- - that they agreed to allocate dollar_figure to it concededly this testimony is self-serving to forest as petitioner’s sole shareholder and wagner’s position is not tax adverse because his gain on the transaction is taxed at the same rate for the years in issue whether characterized as capital_gain from the sale of stock or ordinary_income paid with respect to the covenant however the holding in deshotels was only that parol testimony of nonadverse parties standing alone is insufficient to vary the clear terms of a written contract as the court_of_appeals stated perhaps parol evidence would be enough to tip the scales toward the taxpayer’s interpretation in a case where he had offered substantial corroborating evidence in addition to the testimony of the contracting parties in support of his position parol evidence might be sufficient in and of itself if there were strong support on the face of the document for the taxpayer’s interpretation here the words themselves are very clearly in the commissioner’s favor we need not decide these questions today we hold only that the taxpayer cannot sustain the burden of proving his right to a deduction merely by introducing parol evidence to controvert the traditional state law meaning of the words of a contract affecting the taxpayer’s federal tax_liability id pincite the court_of_appeals has subsequently made clear that such parol testimony if substantially corroborated is indeed sufficient to change the terms of a written instrument see 615_f2d_1066 5th cir what distinguishes this case from deshotels v united_states supra and convinces us to uphold petitioner’s position is that petitioner has introduced substantial corroborating evidence beyond the testimony of forest and wagner the parties to the agreement who lack adversity with respect to the interpretation urged in their testimony first the noncompete agreement itself executed days after the purchase agreement is properly in evidence and supports petitioner’s contentions second it is undisputed that only months before the buyout of wagner a third party castex had sought to purchase petitioner documentary_evidence of that proposed transaction establishes that castex had sought covenants not to compete from both forest and wagner of years’ duration in connection with the purchase thus forest and wagner would have been freshly reminded of the significance of a noncompete covenant given the nature of petitioner’s business most significantly petitioner’s banker fraser testified that it was the bank’s customary practice to require covenants not to compete when providing financing for transactions of this type and that he had indicated to forest that the bank would require a covenant_not_to_compete from wagner as a condition for providing financing to petitioner faced with this third-party corroboration of forest’s and wagner’s testimony respondent contends that fraser provided false testimony in claiming that the bank required a noncompete covenant as a precondition to financing the buyout respondent - - bases his contention on the fact that neither the loan agreement which contained a formal integration clause nor the loan worksheet makes any reference to a covenant_not_to_compete respondent’s reliance on the loan agreement 1s unconvincing while it is true that the loan agreement formally purports to constitute the entire agreement between the bank and petitioner and makes no reference to petitioner’s obtaining a noncompete covenant the loan agreement also does not mention the dollar_figure participation in the loan that was to be purchased by wagner as a condition to the financing of the buyout we believe wagner’s dollar_figure participating interest was equally if not more significant to the bank’s protection as the noncompete covenant and yet neither is mentioned in the loan agreement thus we are not persuaded that any negative inference regarding the truthfulness of fraser’s testimony concerning the bank’s requirement of a noncompete covenant can be drawn from the loan agreement’s failure to mention it respondent is on firmer ground concerning the loan worksheet which does mention wagner’s dollar_figure participation in the loan but not any noncompete agreement however we believe that the loan worksheet’s failure to mention a noncompete agreement is a slender reed on which to base a claim that fraser perjured himself in these proceedings we find it credible that because obtaining a noncompete agreement was as fraser testified a customary practice in such circumstances it may have been too routine to warrant mentioning in the loan worksheet which itself was an informal internal document based on all of the relevant evidence including the plausibility of his assertions and his demeanor when testifying we find fraser credible and reject respondent’s contention that he gave false testimony accordingly forest’s and wagner’s testimony that a covenant_not_to_compete from wagner was always intended as part of the buyout agreement is corroborated by fraser’s testimony in addition to other evidence for that reason this case is distinguishable from 450_f2d_961 5th cir economic reality of allocation to noncompete covenant having established that it is appropriate to consider parol testimony and other extrinsic evidence in construing the agreement between petitioner and wagner we turn to a consideration of whether petitioner has shown entitlement to the deductions claimed with respect to a covenant_not_to_compete in connection with the purchase of a business a taxpayer may amortize a portion of the purchase_price if it was intended as payment for a covenant_not_to_compete from a departing shareholder and the amount_paid for the covenant reflected economic reality see patterson v commissioner f 2d pincite 619_f2d_424 n 5th cir throndson v commissioner 457_f2d_1022 9th cir affg 51_tc_306 314_f2d_1 9th cir affg tcmemo_1961_170 beaver bolt inc v commissioner tcmemo_1995_549 the instant case raises three questions under the applicable law did the buyout agreement between petitioner and wagner include wagner’s covenant_not_to_compete did the covenant reflect economic reality and did the parties to the buyout agreement allocate dollar_figure to the covenant did the buyout agreement include wagner’s covenant_not_to_compete we find for much the same reasons that support the consideration of extrinsic evidence that such evidence convincingly demonstrates that petitioner and wagner intended wagner’s covenant_not_to_compete to be a part of their buyout agreement when they executed the purchase agreement and that the execution of the noncompete agreement days later served to correct a mutual mistake wagner and forest both testified that a covenant was always contemplated in their negotiations for the buyout and their banker’s testimony corroborates that it was an essential part of the buyout agreement as discussed in greater detail in connection with the parol evidence concerns the surrounding circumstances strongly support the testimony because - - they illustrate the parties’ likely awareness of the importance of a noncompete agreement we think the evidence clearly rebuts respondent’s contention that the noncompete agreement was a mere afterthought prompted entirely by tax considerations rather we think the evidence shows that there were substantial business reasons for a noncompete agreement from wagner and that it would have been highly unlikely and imprudent for petitioner not to seek one did the covenant_not_to_compete reflect economic reality the requirement that the covenant reflect economic reality or have economic_substance has been articulated as follows t he covenant must have some independent basis in fact or some arguable relationship with business reality such that reasonable men genuinely concerned with their economic future might bargain for such an agreement 294_f2d_52 9th cir affg 34_tc_235 courts consider a number of factors in determining whether a covenant has economic_substance including the following a the seller's e covenantor's ability to compete b the seller's intent to compete c the seller's economic resources d the potential damage to the buyer posed by the seller's competition e the seller's business expertise in the industry f the seller's contacts and relationships with customers suppliers and other business contacts g the buyer's interest in eliminating competition h the duration and geographic scope of the covenant enforceability of the covenant_not_to_compete under state law jj the age and health of the seller k the seller's intent to reside in the same geographical area and the existence of active negotiations over the terms and value of the covenant_not_to_compete see beaver bolt inc v commissioner supra and cases cited therein in stipulating that the noncompete agreement had a value of dollar_figure respondent has largely conceded its economic reality in our view nevertheless on brief respondent continues to insist that the noncompete agreement lacked economic_substance because wagner intended to retire and was constrained in any event by his dollar_figure participation in the loan financing his buyout we are not persuaded petitioner’s customers represented a highly specialized niche market and wagner was well known to them a prospective purchaser of petitioner in the same year as wagner’s buyout had insisted on noncompete_agreements from both wagner and forest regardless of whether wagner intended to retire after the buyout he wa sec_56 might have second thoughts and had received dollar_figure million that could finance a new venture indeed if wagner did not represent a competitive threat we wonder why the bank found it necessary to require wagner’s participation in the loan respondent in effect contends that wagner’s loan participation made the noncompete - - agreement unnecessary and therefore lacking in substance but we see nothing remarkable in petitioner’s and the bank’s belt and suspenders approach of wanting both finally respondent argues that the noncompete agreement lacked substance because it was unenforceable under texas law due to its overly broad scope petitioner responds and we agree that texas courts would reform an overly broad covenant see tex bus com code ann sec_15 c west justin belt co v yost s w 2d tex thus we conclude the noncompete agreement reflected economic reality did the parties allocate dollar_figure to the covenant_not_to_compete the final and most difficult question concerns whether petitioner has shown that petitioner and wagner agreed to allocate dollar_figure to the noncompete agreement that wagner’s covenant was indispensable to the buyout agreement does not necessarily prove that the parties agreed to allocate any specific_portion of the consideration to it see better beverages inc v united_states f 2d pincite 379_f2d_316 3d cir affg per curiam tcmemo_1966_6 annabelle candy co v commissioner f 2d pincite this might be true even where the covenant was objectively worth the amount amortized as has been stipulated here petitioner must still show that the parties to the buyout agreed to allocate the specific amount - - claimed to be amortizable the taxpayer must prove what if anything he actually was required to pay to obtain the item not what he would have been willing to pay or even what the market_value of the item was better beverages inc v united_states supra pincite where as here the parties to an agreement are not tax adverse as to the amount allocated to a covenant_not_to_compete such allocation warrants strict scrutiny see 636_f2d_1139 6th cir affg per curiam tcmemo_1978_496 52_tc_255 affd per curiam 422_f2d_198 5th cir 29_tc_1193 affd per curiam 271_f2d_267 5th cir petitioner concedes that forest and wagner did not negotiate with respect to the allocation of dollar_figure to the covenant_not_to_compete moreover wagner reported the entire proceeds from the transaction as capital_gain the fact remains however that forest proposed and wagner accepted a dollar_figure allocation as memorialized in the noncompete agreement the cases relied on by respondent better beverages inc v united_states supra annabelle candy co v commissioner supra 76_tc_239 and delsea drive-in theatres inc v commissioner tcmemo_1966_6 affd 379_f2d_316 3d cir are thus readily distinguishable in those cases no express allocation had been made to the covenant the purchaser made a subsequent unilateral allocation without the seller’s knowledge or consent based on the record in this case we think the allocation was the product of a bargained-for exchange we think it is more likely that wagner’s reporting position reflected a lack of awareness of the covenant’s tax significance than a belief that no amount had been allocated to the covenant we find significant in reaching our conclusion the fact that the allocation was not just a division of the total consideration it was an allocation between cash payable at closing and assigned accounts_receivable to be paid in the future forest testified that he wished to allocate the dollar_figure in accounts_receivable from sdi to the noncompete agreement because it was the only portion of the consideration that was not borrowed and immediately payable to wagner but instead would be paid in installments in the future--giving forest some practical recourse in his view if wagner subsequently breached the covenant we accept forest’s explanation and find that it demonstrates that wagner had a position adverse to the allocation agreed to for nontax reasons it would have been somewhat more advantageous to wagner to allocate the cash consideration or a portion thereof to the covenant so that in the event forest were to consider the covenant breached forest would be less likely to attempt to revoke the assignment of the receivables these - - nontax considerations underlying the particular allocation of dollar_figure to the covenant are probative regarding whether the allocation should be treated as bargained for by the parties and on balance we are persuaded that it should even under a standard of strict scrutiny therefore we conclude that petitioner has shown that an allocation of dollar_figure to the covenant_not_to_compete was intended by the parties based on the foregoing we shall not sustain respondent’s determination disallowing petitioner’s deductions with respect to a covenant_not_to_compete accuracy-related_penalties because we do not sustain respondent’s disallowance of petitioner’s amortization deductions there is no underpayment in this case and petitioner is not liable for accuracy-related_penalties under sec_6662 to reflect the foregoing decision will be entered for petitioner
